Case: 11-30212     Document: 00511702951         Page: 1     Date Filed: 12/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 21, 2011
                                     No. 11-30212
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

KENNETH J. ARDOIN, SR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CR-29-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Kenneth J. Ardoin, Sr., appeals his guilty plea conviction for
manufacturing and possessing with intent to distribute methamphetamine in
violation of 21 U.S.C. § 841(a)(1), possessing firearms in furtherance of a drug
trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A), and possessing a
machine gun in violation of 18 U.S.C. § 922(o). He contends that the district
court legally erred when it denied his motion to suppress all evidence obtained
following the warrantless searches of his vehicle and residence. Specifically,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30212    Document: 00511702951      Page: 2   Date Filed: 12/21/2011

                                  No. 11-30212

Ardoin contends that the district court erred when it classified the initial
encounter as a consensual knock and talk investigation rather than a seizure.
He notes that, although the officers intended to conduct a knock and talk
investigation, they encountered him in his vehicle as he attempted to leave his
residence. Thus, he argues that the encounter was more akin to a traffic stop
and ripened into a seizure when the officers blocked his vehicle from exiting the
driveway. Ardoin also contends that the district court erred by failing to address
whether a reasonable person would have believed that he was not free to leave,
that the district court incorrectly determined that he was not seized, and that
the officers lacked reasonable, articulable suspicion or probable cause to stop his
vehicle and detain him for questioning.
      “We review the denial of a motion to suppress in the light most favorable
to the prevailing party, here the government.” United States v. Garcia, 604 F.3d
186, 189-90 (5th Cir.), cert. denied, 131 S. Ct. 291 (2010). The district court’s
factual findings are reviewed for clear error, and its legal conclusions are
reviewed de novo. Id. at 190. “A factual finding is not clearly erroneous as long
as it is plausible in light of the record as a whole.” United States v. Jacquinot,
258 F.3d 423, 427 (5th Cir. 2001).
      Whether Ardoin was seized for purposes of the Fourth Amendment
presents a close question that we need not answer in order to resolve this appeal.
Assuming, without deciding, that Ardoin was seized by officers on the night in
question, we find that the officers had reasonable suspicion sufficient to detain
Ardoin.
      A law enforcement officer may, consistent with the Fourth Amendment,
temporarily detain a person when the officer has a reasonable, articulable
suspicion that a person has committed or is about to commit a crime. See Terry
v. Ohio, 392 U.S. 1, 30 (1968); United States v. Chavez, 281 F.3d 479, 485 (5th
Cir. 2002). Under Terry, we conduct a two-part inquiry, examining “whether the
officer’s action was justified at its inception, and whether it was reasonably

                                        2
   Case: 11-30212    Document: 00511702951      Page: 3    Date Filed: 12/21/2011

                                  No. 11-30212

related in scope to the circumstances which justified the interference in the first
place.” Terry, 392 U.S. at 19-20; see also United States v. Pack, 612 F.3d 341, 350
(5th Cir. 2010).
      Reasonable suspicion has been described as “a particularized and objective
basis for suspecting the person stopped of criminal activity.” Ornelas v. United
States, 517 U.S. 690, 696 (1996) (citation and internal quotation marks omitted);
see also Chavez, 281 F.3d at 485. “The officer must be able to articulate more
than an inchoate and unparticularized suspicion or hunch of criminal activity.”
Illinois v. Wardlow, 528 U.S. 119, 123-24 (2000) (citation and internal quotation
marks omitted). In assessing the validity of a stop, the court considers “the
totality of the circumstances—the whole picture.” United States v. Sokolow, 490
U.S. 1, 7-8 (1989) (citation and internal quotation marks omitted).
       Detective Perkins testified that he had received several tips from
anonymous sources and from reliable confidential informants that Ardoin was
manufacturing and selling methamphetamine from his residence. We have
recognized that “[a]nonymous tips may provide the reasonable suspicion
necessary to justify an investigatory stop.” United States v. Perkins, 352 F.3d
198, 199 (5th Cir. 2003); see Alabama v. White, 496 U.S. 325, 332 (1990).
Further, reasonable suspicion can be “based on information provided by a
confidential informant, if the information possesses an indicia of reliability.”
United States v. Roch, 5 F.3d 894, 898 (5th Cir. 1993) (citations and internal
quotation marks omitted). The combination of tips from anonymous sources and
from reliable confidential informants provided sufficient reasonable suspicion to
justify the seizure. Ardoin does not dispute that, based on the available
information, the officers had a reasonable suspicion upon which to approach his
home to conduct a knock and talk investigation. Instead, he argues that “[a]n
officer’s reasonable suspicion regarding activities at one location – a house – does
not provide the officer with reasonable suspicion to detain a suspect at a
different location – a car.” This argument ignores the fact that the tips not only

                                         3
   Case: 11-30212     Document: 00511702951      Page: 4   Date Filed: 12/21/2011

                                   No. 11-30212

identified the residence as involved in criminal activity but specifically identified
Ardoin as the individual who manufactured and sold the methamphetamine, and
thus gave rise to reasonable suspicion as to both the location and the individual.
      Ardoin cites no authority for his proposition that a stop must be made at
the location of the suspected criminal activity. In fact, we have recently rejected
such an assertion. In United States v. Zamora, __ F.3d __, 2011 WL 4953992, at
*4 (5th Cir. Oct. 19, 2011), the police stopped a vehicle driven by Zamora in part
based upon information provided by a confidential informant that drugs were
located at Zamora’s residence. We explained that, “the tip that drugs might be
located at [Zamora’s residence] provided the officers with reasonable suspicion
justifying the stop of the car,” given the tip’s reliability. Id. Furthermore, “the
officers had good reason to connect . . . Zamora to the . . . residence,” as the
officers had observed Zamora around the premises during their earlier
monitoring of the property. Id. at *2, *4. The mere fact that Zamora was not at
his residence when the stop was made did not alter the reasonable suspicion
analysis. The same reasoning applies here. Reasonable suspicion did not
disappear simply because Ardoin walked from his residence to his vehicle. We
therefore conclude that the seizure was “justified at its inception.” Pack, 612
F.3d at 350. We also conclude that the officers’ subsequent actions in this case
“were reasonably related in scope to the circumstances” that led to the stop in
the first place, as those actions were based upon the reasonable suspicion that
Ardoin had committed a drug-related offense. Id.
      Because we conclude that the police had reasonable suspicion to justify the
seizure, Ardoin’s consent to the searches of his vehicle and residence was not
tainted or invalid. Therefore, the district court did not err when it denied his
motion to suppress.
      Accordingly, the district court’s judgment is AFFIRMED.




                                         4